Name: Council Regulation (EEC) No 999/82 of 26 April 1982 fixing the guaranteed prices applicable for cane sugar originating in the overseas countries and territories for 1981/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5. 82 Official Journal of the European Communities No L 118/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 999/82 of 26 April 1982 fixing the guaranteed prices applicable for cane sugar originating in the overseas countries and territories for 1981/82 THE COUNCIL OF THE EUROPEAN COMMUNITIES, letters with the ACP States concerned ; whereas it is therefore necessary for the Council to fix the same guaranteed prices for cane sugar originating in the overseas countries and territories concerned, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 July 1981 to 30 June 1982, the guaranteed price referred to in Article 4 (4) of Annex IV to Decision 80/1186/EEC is hereby fixed as follows : (a) for raw sugar : 38-94 ECU per 100 kilograms ; (b) for white sugar : 4816 ECU per 100 kilograms. These prices shall refer to sugar of standard quality as defined in Community legislation, unpacked and cif free out European ports of the Community. Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to the recommendation from the Commission, Whereas, in accordance with Declaration No 2 annexed to Protocol 7 to the Second ACP-EEC Convention ('), the Community guarantees, for cane sugar originating in the overseas countries and terri ­ tories mentioned in the said Annex, the same treat ­ ment as provided for in Protocol 7 on ACP sugar annexed to the said Convention ; Whereas Council Decision 80/ 1186/EEC of 16 December 1980 on the association of the overseas countries and territories with the European Economic Community (2), embodies the application of this prin ­ ciple ; whereas in accordance with Article 4 (4) of Annex IV to that Decision the guaranteed price is fixed annually ; Whereas the guaranteed prices valid for 1981 /82 for cane sugar originating in the ACP States have been fixed by an Agreement in the form of an exchange of Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 26 April 1982. For the Council The President L. TINDEMANS (') OJ No L 347, 22. 12. 1980, p . 1 . (2) OJ No L 361 , 31 . 12. 1980, p. 1 .